


Exhibit 10.10


AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT is entered into as of March 31, 2014, by and between Kaiser
Aluminum Corporation, a Delaware corporation (the “Company”), and Jack A.
Hockema (the “Participant”). Terms not defined in this Amendment shall have the
meaning set forth in the Agreement (as defined below).


WHEREAS, the Company and the Participant entered into an employment agreement
dated effective March 5, 2014 (the “Agreement”) and wish to amend the provision
therein relating to incentive compensation.


NOW, THEREFORE, the parties agree as follows:


1.
Section 3.4 of the Agreement is amended in its entirety to read as follows:



3.4    Incentive Compensation. Each fiscal year, the Executive will be eligible
to receive grants of long-term incentive compensation, including, but not
limited to equity awards (such as restricted stock, stock options and
performance shares) having a target economic value of 227% of the Base Salary
for the fiscal year, on similar terms as grants made to senior executives;
provided, however, that (i) 36% of the target value of the long-term incentive
grant shall be in the form of restricted stock and 64% of the target value of
the long-term incentive grant shall be in the form of performance shares, and
(ii) absent the Executive’s express approval, in the event of a termination of
the Executive’s employment, other than pursuant to Section 4.4, the Executive’s
vested interest in each outstanding grant shall be not less favorable than (a)
with respect to shares of restricted stock and performance shares, the terms of
grants made to other Tier I participants during the applicable fiscal year in
connection with the Company’s long-term incentive compensation program, and (b)
with respect to all other grants, had such grant provided for vesting in
proportion to the actual number of days of the Executive’s employment during the
applicable vesting period over the total number of days in such vesting period.


2.
The provisions of this Amendment supersede and replace in their entirety any
conflicting provision set forth in the Agreement. Except as specifically amended
hereby, the Agreement will continue in full force and effect.





    


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


KAISER ALUMINUM CORPORATION


 
By: /s/ John M. Donnan
 
 
Name: John M. Donnan
 
 
Title: Executive Vice President - Legal, Compliance and Human Resources
 
 
 
 
 
 
 
 
/s/ Jack A. Hockema
 
 
Jack A. Hockema
 
 
President and Chief Executive Officer
 





